DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a final office action in response to communications received 12/23/20. Claims 6, 9, 16 have been amended. Claims 12-13 have been cancelled. Claims 21-22 have been added. Therefore, claims 1-11, 14-22 are pending and addressed below.

Response to Amendment
Applicant’s amendments and response to the claims are sufficient to overcome the objections and 35 USC 112(d) as set forth in the previous office action.

Response to Arguments
Applicant’s arguments filed 12/23/20 have been fully considered but they are not persuasive. Applicant argues that (1) Birtwhistle does not disclose identifying private portions and non-private portions…on a user device and outputting…to cause the user device to modify the display of the content on the user device, (2) Birtwhistle does not disclose generating layers associated with the masked regions; generating layers associated with the exposed regions, (3) Birtwhistle does not disclose receiving user input, that identifies the private portions, and the non-private portions, (4) Birtwhistle does not explicitly disclose determining contextual information associated with the content displayed on the user device; and automatically identifying, without user interaction, the private and non-private portions based on an analysis of the contextual information (5) Birtwhistle does not disclose the contextual information includes .

In response to argument (1), Examiner respectfully disagrees. Birtwhistle discloses the user may interact with a health management software…that may reside in the user’s PC…during an interactive session between the user and the health management application…message may be displayed on electronic screen…the electronic form may display private information, and non-private entries…see par. 25-26. Therefore Examiner maintains that Birtwhistle does disclose this limitation.


In response to argument (2), Examiner respectfully disagrees. Birtwhistle discloses the fields of the health management application that correspond to private or otherwise protected information can be tagged in the software of the HMA…the redaction module searches for tagged fields…creates a redacted electronic file, from which a redacted session is delivered to the display of the support person…the redacted session will display a redacted form in which only the personal or private values or entries have been removed…see par. 30. Examiner interprets this whole process as layers under broadest reasonable interpretation and maintains that Birtwhistle does disclose this limitation. Applicant’s representative is invited to contact the Examiner to further clarify the claim language.

In response to argument (3), Examiner respectfully disagrees. Birtwhistle discloses if the user’s account name is Jane doe and her authentication unique name Customer1, and the support person’s account name is John Doe and his authentication unique name is JohnDoe4, then the linked unique name can be support-JohnDoe4.Customer1…the prefix “support” notifies the authentication service that the request originated form a support person and triggers the operation of the redaction module…the support person can access the user’s redacted session 

In response to argument (4), Examiner respectfully disagrees. Birtwhistle discloses electronic form that displays a measurement history of the patient, in form of a table with bG values (or other private health values) by corresponding dates (or non-private entries)…see par. 26. Therefore Examiner maintains that Birtwhistle does disclose this limitation.

In response to argument (5), the arguments are fully considered but they are moot in view of new grounds of rejections due to the claim’s amendments.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-8, 10, 14-15, 17, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Birtwhistle et al (Pub. No. US 2013/0167249).

As per claims 1, 14, Birtwhistle discloses a computer-implemented method comprising: identifying, by a computing device, private portions and non-private portions of content displayed on a user device (…see fig.4: item 206 is non-private entries, and item 204 is generating, by the computing device, instructions to modify the display of the content on the user device to mask the private portions of the content, group the private portions of the content together, and group and the non-private portions of the content together (see figs. 4 and 5: redacting private values…see fig.5, 204X…and par. 30-32); and outputting, by the computing device, the instructions to cause the user device to modify the display of the content on the user device such that the masked private portions of the content are grouped together and the non-private portions of the content are grouped together, wherein the non-private portions are exposed and visible (…see fig. 4 and 5 and par. 26, 30-31…the non private information 206 are groups together and visible and private information 204X are redacted and not visible).


As per claims 2, 15, Birtwhistle discloses wherein the generating the instruction to modify the display of the content comprises: determining a masked region corresponding to the private portions of content; determining an exposed region corresponding to the non-private portions of content; generating layers associated with the masked regions; generating layers associated with the exposed regions; manipulating the layers associated with the masked regions to group the masked regions together and create a masked area; and manipulating the layers associated with the exposed regions to group the exposed regions together (see par. 30-31).


As per claim 3, Birtwhistle discloses wherein the generating the instruction to modify the display of the content further comprises determining alternate content to present in the masked area, wherein the outputting the instructions to cause the user device to modify the display of the content comprises presenting the alternate content in the masked area (see par. 30-31).


As per claim 5, Birtwhistle discloses wherein the determining the masked region and the exposed region includes determining a first set of virtual coordinates corresponding to the masked region and a second set of virtual coordinates corresponding to the exposed region (see par. 30-31).


As per claims 7, 17, Birtwhistle discloses wherein the identifying the private portions and the non-private portions comprises receiving user input, that identifies the private portions and the non-private portions (see par. 35, 39).


As per claims 8, 18, Birtwhistle discloses wherein the identifying the private portions and the non-private portions comprises: determining contextual information associated with the content displayed on the user device; and automatically identifying, without user interaction, the private and non-private portions based on an analysis of the contextual information (see par. 26).


As per claim 10, Birtwhistle discloses wherein a service provider performs at least one selected from the group consisting of: creates the computing device, maintains the computing device, deploys the computing device, and supports the computing device (see par. 26, 30-31).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 11, 16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Birtwhistle et al (Pub. No. US 2013/0167249) in view of Garcia et al (Pub. No. US 2016/0226836).

As per claim 19, Birtwhistle discloses a system comprising: a processor, a computer readable memory and a computer readable storage medium associated with a computing device; program instructions to automatically identify private text messages and non-private text messages, of a plurality of text messages, displayed on a user device, wherein the automatically identifying the private text messages and non-private text messages is based on a contextual analysis of contextual information (…see fig.4: item 206 is non-private entries, and item 204 is private entries…see par. 25-27) associated with the plurality of text messages; program instructions to present via the user device suggestions to mask the identified private text messages; program instructions to receive user input identifying a first subset of the plurality of text messages to mask and a second subset of the plurality of text messages to remain unmasked (see figs. 4 and 5: redacting private values…see fig.5, 204X…and par. 30-32, 35, 39); program instructions to generate instructions to modify the display of the plurality of text messages on the user device to mask the first subset of the plurality of text messages, group the masked first subset of the plurality of text messages together, and group and the unmasked second subset of the plurality of text messages together; and output the instructions to cause the user device to modify the display of the content on the user device such that the masked first subset of the plurality of text messages are grouped together and the unmasked second subset of the plurality of text messages are grouped together, wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory (…see fig. 4 and 5 and par. 25-26, 30-32…the non private information 206 are groups together and visible and private information 204X are redacted and not visible). Birtwhistle discloses the user may also connect the diabetes manger (or other portable device), wirelessly, by using a device reader for exchanging data…however Birtwhistle does not explicitly disclose text messages. Garcia discloses text messages (…the user interface subsystem may provide one or more interfaces in which plain text messages may be entered and ciphertext may be provided as an output…see 


As per claim 4, Birtwhistle does not disclose wherein the alternate content comprise a targeted advertisement. However Garcia discloses wherein the alternate content comprises a targeted advertisement (Garcia: par. 30). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Garcia in Birtwhistle for including the above limitations because one ordinary skill in the art would recognize it would further improve the security of communications between individuals and entities across network…see Garcia, par. 4-5.


As per claims 6, 16, the combination of Birtwhistle and Garcia discloses saving a screenshot of the user device display after the user device modifies the display of the content to mask the private portions (Garcia: see par. 164). The motivation for claims 6, 16 are the same motivation as in claim 4 above.


As per claim 9, the combination of Birtwhistle and Garcia discloses wherein the contextual information includes at least one selected from the group consisting of: natural language classification of text of the content; and image classification of the content (Garcia: see fig.12). The motivation for claim 9 is the same motivation as in claim 4 above.


As per claim 11, the combination of Birtwhistle and Garcia discloses wherein steps of claim 1 are provided by a service provider on a subscription, advertising, and/or fee basis (Garcia: see par. 252). The motivation for claim 11 is the same motivation as in claim 4 above.


As per claim 20, the combination of Birtwhistle and Garcia discloses instructions to cause the user device to present an advertisement in a space corresponding to the masked first subset of the plurality of text messages (Garcia: see par. 30). The motivation for claim 20 is the same motivation as in claim 19 above.

As per claim 21, the combination of Birtwhistle and Garcia discloses wherein the identifying the private portions of the content comprises receiving manual input by the user, via the user interface of the user device, selecting of one or more individual text messages to mask (Garcia: see par. 131). The motivation for claim 21 is the same motivation as in claim 4 above.


As per claim 22, the combination of Birtwhistle and Garcia discloses wherein the identifying the private portions comprises receiving manual input by the user, via the user interface of the user device, the manual input being a boundary drawn around and defining the private portions of the content (Garcia: see par. 151-152). The motivation for claim 22 is the same motivation as in claim 4 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to masking private content on a user device.

Horiuchi et al (Pub. No. US 2014/0176394); “Screen Output system”;
-Teaches a designation to hide the differential region is issued through the GUI and a hide attribute value is added to the differential region (see par. 65-66).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436